Citation Nr: 0810885	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  02-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In the September 2001 rating decision, 
service connection was denied for a bilateral foot disorder 
and a skin disorder.  The veteran perfected an appeal of 
those denials.

In December 2002, the Board denied the veteran's claims.  In 
May 2007, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
this case to the Board.

It appears that while the veteran's initial claims of 
entitlement were pending at the Court, the veteran again 
filed claims of entitlement to service connection for a 
bilateral foot disorder and a skin disorder.  In an 
unappealed December 2004 rating decision, the RO declined to 
reopen the claims.  In an unappealed February 2006 rating 
decision, the RO again denied reopening.  

The 2004 and 2006 RO rating decisions were predicated on the 
December 2002 Board decision denying service connection for 
these disorders being final.  Because of the Court's decision 
vacating the December 2002 Board decision, the original 
claims are effectively reinstated and the subsequent denials 
in 2004 and 2006 are moot.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

The Court decision

In its now vacated December 2002 decision, the Board 
determined that the veteran did not have a current bilateral 
foot disorder or a current skin disorder.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  

In its May 2007 decision, the Court held that the Board 
impermissibly relied on a combination of unrelated pre- and 
post-decisional communications, specifically a June 2001 
letter, the September 2001 rating decision, and a February 
2002 statement of the case (SOC), in considering whether 
there was compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  See the Court decision, page 4.  

The Court further held that VA's failure to notify the 
veteran that he could submit lay evidence of persistent or 
recurrent symptoms of disability prevented him from 
meaningfully participating in the adjudication of his claims 
because he did not have the opportunity to submit lay 
evidence of persistent and recurrent symptoms of his claimed 
disabilities.  The Court noted that the submission of 
credible evidence of such symptoms could have led to VA 
providing him a medical examination under the low threshold 
established by 38 U.S.C.A. § 5103A.  Id., page 6.  

The Court vacated the Board's December 2006 decision and 
remanded the veteran's claims in light of its analysis.

Notification

The Board finds that the Court's finding of a notice error 
with respect to lay evidence has been rendered moot by 
communications from the veteran subsequent to the December 
2002 Board decision.  

As was noted in the Introduction section of this remand, 
after the Board's December 2002 decision, the veteran had 
attempted twice to reopen these claims.  In a VA Form 21-526 
(veteran's application for compensation and/or pension) 
received in January 2005, the veteran reported persistent and 
recurrent symptoms of his claimed disabilities.  
Specifically, he stated that he has no circulation in his 
feet, that he has hammertoes, that he cannot stand on his 
feet for a prolonged time, and that he has intermittent dry 
spots on his face.  

In any event, while this case is in remand status the veteran 
will be afforded an additional opportunity to present lay 
evidence of persistent and recurrent symptoms at his 
examinations.  

Reasons for remand

VA examination 

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, in order to fulfill its statutory 
duty to assist the veteran in the development of his claim VA 
is to obtain a medical opinion as to whether there is a nexus 
between the claimed disability and his active service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service medical records reflect that in October 
1959 he was treated for a left hammertoe and that later that 
month he was hospitalized for pityriasis rosea.  As was 
described above, the veteran has recently presented to the RO 
his own statements as to his current skin and foot 
symptomatology.  

In light of the lay evidence of persistent and recurrent 
symptoms of his claimed disabilities and the evidence showing 
in-service skin and foot symptomatology, the Board believes 
that medical examinations are necessary to determine the 
current natures of the foot and skin disabilities and that 
medical nexus opinions addressing the veteran's theory of 
entitlement are also necessary.

VA treatment records

In a November 2005 VA Form 21-4142, the veteran reported 
receiving VA treatment.  However, he did not identify the 
particular VA facility or the dates of treatment.  Further 
clarification about the veteran's VA treatment is necessary.

Non-VA treatment records

In the November 2005 VA Form 21-4142, the veteran reported 
receiving treatment at JSP.  The RO has not attempted to 
obtain those records.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the veteran to 
identify the locations and dates of all 
VA treatment for his bilateral foot 
disorder and his skin disorder.  VBA 
should attempt to obtain any identified 
records pertaining to the veteran.  
Any treatment records so obtained should 
be associated with the veteran's claims 
file. 

2.  After obtaining any required consent 
from the veteran, VBA should attempt to 
obtain all records from JSP pertaining to 
the veteran.  Any records so obtained 
should be associated with the veteran's 
VA claims folder.

3.  VBA should schedule the veteran for 
an examination to determine the 
existence, nature, and etiology of any 
current foot disorder.  After examination 
of the veteran and review of all 
pertinent medical records, the examiner 
should determine whether the veteran has 
a current foot disorder.  If a current 
foot disorder is diagnosed, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's foot disorder is related to his 
military service, to include the 
documented left hammertoe in service.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.
 
4.  VBA should schedule the veteran for 
an examination to determine the 
existence, nature, and etiology of any 
current skin disorder.  After examination 
of the veteran and review of all 
pertinent medical records, the examiner 
should determine whether the veteran has 
a current skin disorder.  If a current 
skin disorder is diagnosed, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's skin disorder is related to his 
military service, to include the 
documented pityriasis rosea in service.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

